DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fujii et al. (JP2017180726A).
Regarding claim 1, the Fujii et al. (hereinafter Fujii) reference discloses a seal ring (S) formed of resin (Solution) to be attached to an annular groove (7) formed on an outer periphery of a butterfly valve having a substantially disc shape to seal a gap between the valve and a housing in which the valve is housed (Fig. 3), wherein a part of the seal ring is protruded from the annular groove when the valve is closed (Fig. 3), so that the seal ring adheres to the housing to seal the gap due to pressure from sealed fluid, and 
a radial direction thickness of the ring is set in a range of 7-11% of a ring outer diameter in a free state (Fig. 3), and a ring inner diameter in a state in which the diameter is enlarged due to pressure from the sealed fluid when the valve is opened, is smaller than an outer diameter of the valve (Fig. 3).

Regarding claim 3, the Fujii reference discloses an abutment of the seal ring is formed as a composite step shaped abutment (Figs. 5-13).
Regarding claim 4, the Fujii reference discloses the resin forming the seal ring is a polyether ether ketone resin, a polyamide imide resin, or a polyphenylene sulfide resin (Para. [0015]).
Regarding claim 5, the Fujii reference discloses the butterfly valve is used as a control valve of an exhaust gas recirculation system of an internal combustion engine (Para. [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675